Pfeifer, J.,
dissenting.
{¶ 19} Because the property at issue will not house a preschool forever, and because this damaging decision will be around forever, I respectfully dissent.
{¶ 20} The determination of this case comes down to whether the applicable precedent is State ex rel. OTR v. Columbus (1996), 76 Ohio St.3d 203, 667 N.E.2d 8, or State ex rel. Noga v. Masheter (1975), 42 Ohio St.2d 471, 71 O.O.2d 484, 330 N.E.2d 439. The majority’s reliance on Noga is misplaced; OTR, on the other hand, is directly analogous.
{¶ 21} In Noga, the appellees owned property abutting U.S. Route 422, a four-lane highway in Trumbull County. Until 1968, the appellees had direct access to the westbound lanes of Route 422. In 1968, however, the state changed the . entire character of the roadway, widening it and transforming it into a limited-access highway. However, the state constructed a service road to which each property owner had its own access, and that road connected to Route 422.
{¶ 22} In this case, S.R. 73’s character was not transformed. Other property owners along S.R. 73 retained their direct access to the roadway, unlike in Noga, where every property owner was affected. Most important, in Noga, each property owner ended up with its own direct access to a public road; here, PDL is left without its own direct access to a public road.
{¶ 23} State ex rel. Merritt v. Linzell (1955), 163 Ohio St. 97, 56 O.O. 166, 126 N.E.2d 53, the case cited by the majority for the proposition that “[m]ere circuity of travel, necessarily and newly created, to and from real property does not of itself result in legal impairment of the right of ingress and egress to and from such property * * *,” also addresses a situation completely different from the case at bar. In Merritt, aggrieved property owners had abutted U.S. Highway 50 in Athens County until the state relocated five miles of that highway to avoid a long, sweeping curve. These property owners found themselves on the old portion of the road, which became a part of the Athens County highway system. Access lanes were built to connect the former U.S. 50 to the new U.S. 50. Again in Merritt, as in Noga, while the entire character of the roadway was changed, all landowners retained their own direct ingress and egress from a public road.
{¶ 24} OTR is the case that is more directly on point. OTR held two parcels of real property on East Campus View Boulevard in Columbus. Neither property had established driveways along the properties’ frontage on Campus View Boulevard. Both properties were accessible by other driveways not going through OTR’s Campus View frontage. The city of Columbus decided to extend Campus View Boulevard, and that project involved changing the grade of the road and constructing an overpass over railroad tracks. Those changes in the road prevented OTR from ever developing access routes along the building’s *352frontage on Campus View Boulevard. Despite the fact that direct access onto Campus View did not yet even exist, this court held that the city had substantially or unreasonably interfered with OTR’s right of access. This court rejected the holding of the appellate court that “ ‘[ojnly where the denial of an undeveloped right of access results in a complete loss of access to the property * * * will the denial be found to constitute a “substantial interference.” ’ ” OTR, 76 Ohio St.3d at 206, 667 N.E.2d 8.
{¶ 25} In OTR, as here, another way of entering the property remained. But the city “interfered with an existing property right — the right to access Campus View Boulevard from appellants’ abutting properties.” Id., 76 Ohio St.3d at 209, 667 N.E.2d 8. As the court held in OTR, “The law in Ohio is clear. An owner of a parcel of real property has a right to access public streets or highways on which the property abuts.” Id. at 211, 667 N.E.2d 8. That law applies just as clearly to PDL as it did to OTR.
{¶ 26} A complete denial of direct access to the abutting street substantially interferes with a property possessor’s ownership rights. Here, we are not dealing with mere potential access to the abutting thoroughfare, but existing access. Based on OTR, PDL has established a compensable taking. “An owner of property abutting on a public highway possesses, as a matter of law, not only the right to the use of the highway in common with other members of the public, but also a private right or easement for the purpose of ingress and egress to and from his property, which latter right may not be taken away or destroyed or substantially impaired without compensation therefor.” Merritt, 163 Ohio St. 97, 56 O.O. 166, 126 N.E.2d 53, paragraph one of the syllabus. When the abutting property owner’s access-easement is extinguished, a compensable taking occurs. Rothwell v. Linzell (1955), 163 Ohio St. 517, 56 O.O. 431, 127 N.E.2d 524.
{¶ 27} We should not approach this case by merely asking how unreasonable it is for a daycare business to have its means of street entry moved 207 feet onto an adjoining property. We must consider whether a complete removal of access directly from this property to the street is a substantial impairment of the right of access. One might dispute the value of this taking, but that is a matter properly determined in an appropriation proceeding.
{¶ 28} Part of the wisdom of OTR is its recognition that unused access is still valuable. The PDL property will most likely not house a daycare center in perpetuity. When the owners sell the property, would its value be diminished without its own curb cut? When faced with properties in a similar location, which would a buyer choose, the property with or without its own access to the roadway? The age-old adage is that the three most important considerations in determining the value of a piece of property are location, location, and location. From the standpoint of real estate values (excepting residential), direct access to *353a busy street or highway is among the most important aspects of location. Renne, How Industry Changes Are Affecting Restaurant Property Values (Sept./ Oct. 1998), Assessment J. 31; Smalley, Measuring the Convenience of Gas Stations (Oct. 1999), Appraisal J. 399.
{¶ 29} Our holding today will affect property owners statewide, not merely the owners and operators of this daycare center. The majority’s holding that a local government may take away a property owner’s direct access to the roadway without compensation undermines the value of every piece of commercial property. It affects owners, lenders, and developers by creating a cloud on value. No one can be certain what the owner actually owns.
{¶ 30} The question may arise, as a practical matter, as to how often takings like the one in this case might actually happen. The answer is: Often, if you don’t have to pay. The great restraint on this type of arbitrary taking is the knowledge of governments that they are constitutionally required to pay for what they take. Our state’s commitment to that idea is so fundamental as to be explicitly set forth in the Ohio Constitution. . Section 19, Article I of the Ohio Constitution states:
{¶ 31} “Private property shall ever be held inviolate, but subservient to the public welfare. When taken in time of war or other public exigency, imperatively requiring its immediate seizure, or for the purpose of making or repairing roads, which shall be open to the public, without charge, a compensation shall be made to the owner, in money, and in all other cases, where private property shall be taken for public use, a compensation therefor shall first be made in money, or first secured by a deposit of money, and such compensation shall be assessed by a jury, without deduction for benefits to any property of the owner.”
{¶ 32} The Fifth Amendment to the United States Constitution is equally applicable here. The Fifth Amendment declares, “No person * * * shall be * * * deprived of life, liberty, or property, without due process of law; nor shall private property be taken for public use, without just compensation.”
{¶ 33} Here, there was no due process and no compensation. Over a July weekend in 2002, the entrance to PDL simply disappeared, replaced by a four-inch barrier. Springboro gave PDL no prior notice or warning. While ODOT was in the neighborhood resurfacing S.R. 73, the city simply instructed the ODOT contractor to curb over PDL’s entry.
{¶ 34} The majority’s decision invites cities to curb over any driveway in the interest of safety, as long as there remains a plausible, indirect way to reach the abutting roadway. It establishes the possibility of competitive advantages for certain landowners. What Wendy’s owner wouldn’t say, “For the good of the town, and the safety of its citizens, please close off the driveway to McDonald’s. If you do that, out of our sense of civic responsibility, we will grant McDonald’s *354an easement, so that anyone hungry for a hamburger can enter through our driveway. And feel free to ‘biggie size’ that curb!”
Finney, Stagnaro, Saba & Klusmeier Co., L.P.A., Mark H. Klusmeier and Paul T. Saba, for relator.
Rendigs, Fry, Kiely & Dennis, L.L.P., Wilson G. Weisenfelder Jr. and James J. Englert; and Roger C. Eckert, Springboro Law Director, for respondent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.